Citation Nr: 0627721	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  00-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a head and 
neck injury, to include tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2004, it was remanded to the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) for further development and readjudication.  A 
supplemental statement of the case was issued in March 2006, 
and the case was returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The veteran alleges that he sustained a fall from a pier 
during his period of service in August or September 1969, and 
received treatment (including 14 stitches) for head, neck and 
wrist injuries at the U.S. Naval Hospital, Guantanamo, Cuba.  
Despite efforts to locate evidence of that alleged injury and 
treatment, no such record has been found.  

One of the fundamental purposes of the Board's September 2003 
remand was to provide the veteran a VA orthopedic 
examination, and to obtain from the examiner an opinion as to 
whether the veteran has a current head and/or neck disability 
that is causally related to any incident of service, 
including the alleged head and neck injury in 1969.  

Pursuant to the Board's remand, a VA orthopedic examination 
was conducted in January 2005 by a VA Registered Nurse.  In 
the report of that examination, it was opined that "in light 
of the veteran's known fall while in the service in 1969 . . 
. ," the veteran's current head and/or neck disability was 
at least as likely as not caused by or a result of his 
service related neck injury in 1969.  Thereafter, the RO 
noted that the VA Registered Nurse's opinion had been based 
upon the veteran's reported history of a fall in 1969, and 
not the objective medical evidence that did not document the 
claimed fall in 1969.  As a result, the RO directed the 
examiner to review the claims file again and cite any 
objective medical evidence that supports the conclusion that 
the veteran had a head and neck injury in service.  Pursuant 
to that directive, in a June 2005 report, the VA Registered 
Nurse opined that it was impossible to render an opinion 
without resorting to mere speculation.   

Following the receipt of that opinion, the RO determined that 
the June 2005 opinion of the VA Registered Nurse was 
inadequate since an opinion that is provided by a Nurse 
Practitioner must also be signed by a physician.  It was 
requested that a VA physician review the opinion and 
countersign it.  

In a September 2005 opinion, the VA Registered Nurse opined 
that the veteran's stated head and neck disability was not 
causally related to any incident of service including a head 
and neck injury in 1969.  The opinion was countersigned by a 
VA physician.  It was noted in the rationale for the opinion 
that, since there was no record of the veteran's reported 
fall from a pier while stationed in Cuba in 1969, it was the 
concurrent opinion of the examiner (the Registered Nurse) and 
the VA physician that the veteran's stated head and neck 
disability was not causally related to any incident of 
service.  

It is critical to this analysis to note that the Board's 
September 2003 remand directed that the veteran be afforded 
an orthopedic examination, and that the individual conducting 
the examination provide the requested opinion pertaining to 
the etiology of the veteran's current head and neck 
disorders, including whether they could be related to 
service.  In the instant case, it appears that it was only 
after consultation with a VA physician that the Registered 
Nurse who conducted the VA examination of the veteran arrived 
at the conclusion that the veteran's current disabilities 
were not related to service.  It would appear, therefore, 
that it was the VA physician who had provided the more 
persuasive opinion in the matter.  Given that likely 
assumption, the Board takes exception to the fact that the VA 
physician who provided the opinion against the veteran's 
claim did not have the benefit of the first-hand examination 
of the veteran as had been directed in the Board's remand.  

The Board is restrained by United States Court of Appeals for 
Veterans Claims (Court) precedent from proceeding without the 
RO having followed all of the Board's own directives.  38 
C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, further examination is warranted for 
purposes of making a determination as to the issue of 
entitlement to service connection for residuals of a head and 
neck injury, to include tinnitus.  

The Board notes further, that in a statement submitted in 
June 2006, the veteran's representative noted that the VA 
medical opinions obtained in June and September 2005 
documented that the veteran had sustained in-service injuries 
to the face in a motorcycle accident in August 1969.  The 
service representative argued that these opinions did not 
address the issue of whether it is as likely as not that the 
veteran's current head and neck disabilities could be related 
to the August 1969 in-service motorcycle accident.  The Board 
finds that obtaining answers to this specific question is 
also essential in the determination of whether the claimed 
disorders can be etiologically related to service.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After any additional evidence has 
been obtained and associated with the 
file, the AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
or examinations by a physician or 
physicians skilled in the diagnosis and 
treatment of orthopedic disorders and 
tinnitus, including on a fee basis if 
necessary.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner(s) in 
connection with the examination(s).  
The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review and reviewed in conjunction 
with the examination(s).  Any further 
indicated special tests and studies, 
including x-ray  studies, should be 
conducted.
The examiner or examiners should 
specifically provide an opinion to the 
medical probability, in terms of whether 
it is at least as likely as not (50 
percent or greater likelihood), that any 
current head and/or neck disability, to 
include tinnitus, is causally related to 
any incident of service, including an 
alleged but undocumented head and neck 
injury from a fall in August or September 
1969, or the documented injuries 
sustained in an August 1969 motorcycle 
accident.  A complete rationale for all 
opinions expressed must be provided. 

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination 
report(s) and required medical opinion(s) 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
head and neck injury, to include 
tinnitus.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case containing notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations pertinent 
to the claim currently on appeal.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection for residuals of a head and neck injury, 
to include tinnitus, and may result in a denial.  38 C.F.R. 
§ 3.655 (2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

